DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/03/2021 has been entered. Claim 78 has been amended and claims 1-61 have been previously cancelled. Therefore, claims 62-82 are now pending in the application.

Allowable Subject Matter
Claims 62-82 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Bauer et al. (US — 2017/0001612 A1) discloses Hydraulic Brake System and Method for Operating a Hydraulic Brake System comprising:
- an actuating device (19, Fig: 1),
- a first piston-cylinder unit (11, Fig: 1) with at least one piston(27, Fig: 1), comprising an auxiliary piston (27, Fig: 1), in order to apply pressure medium to brake circuits (Fig: 1), comprising a first and a second brake circuit (Attached figure and fig: 1), via a first valve device (3, 5, Fig: 1), wherein the auxiliary piston (27) is arranged to be actuated by means of the actuating device (19, Fig: 1),

- a motor-pump unit (9, 25, Fig: 1), with a third valve device (Fig: 1), to supply pressure medium to the brake circuits (Fig: 1).
However, prior art fails to disclose wherein one or both of the following are true:
(a) a hydraulic travel simulator is connected to a pressure chamber or working chamber of the first piston-cylinder unit, wherein the second piston-cylinder unit is only effective in a specific pressure range, wherein the motor-pump unit is used for pressure generation for a further, higher pressure range than the specific pressure range,
(b) the brake system is designed for a replenishment of volume from a reservoir during a return travel of the piston of the second piston-cylinder unit via a suction valve, wherein the suction valve is connected to the reservoir via a return line.
Prior art fails to disclose or suggest these limitations recited in independent claim 62. Therefore, independent claim 62 is allowable. Claims 63-82 are also allowable by virtue of their dependencies from claim 62.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657      

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657